DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the variable displacement swash plate compressor does not have a bleed port or a bleed valve between a suction chamber and a crank chamber; as shown by the arrows pointing from the crank chamber 21 to the suction chamber 31 in instant application Figure 1, multiple ports are shown between the crank chamber and the suction chamber which can be considered bleed ports
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, Lines 3-4, the limitation “directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor” should read -- directly calculates, or receives from an external source, a signal indicating a desiredparameter --; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification;  this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 1, Line 5, the limitation “receives a current value of the desired or required output” should read --receives a current value of the  parameter--; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification; the current value of the desired or required output never changes, so this amendment must be made to prevent the difference claimed in Lines 9-10 from being zero; this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 1, Line 12, the term “actual value” should read --actual value of the parameter--; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature, so the use of the term “parameter” is a better fit; this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 3, Lines 2-3, the limitation “the desired or required output from the variable displacement swash plate compressor” should read --the desiredparameter --; the instant application and claim states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification;  this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 13, Lines 4-5, the limitation “directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor” should read -- directly calculates, or receives from an external source, a signal indicating a desiredparameter --; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification;  this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 13, Line 6, the limitation “receives a current value of the desired or required output” should read --receives a current value of the  parameter--; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification; the current value of the desired or required output never changes, so this amendment must be made to prevent the difference claimed in Lines 9-10 from being zero; this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 13, Line 13, the term “actual value” should read --actual value of the parameter--; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature, so the use of the term “parameter” is a better fit; this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 14 should read --The variable displacement swash plate compressor of claim 13, wherein the variable displacement swash plate compressor does not have a bleed port or a bleed valve between a suction chamber and a crank chamber; or has a bleed port with a reduced diameter.--; the addition of the semicolon (;) between “chamber” and “or” clearly shows two alternatives are being provided instead of a grammatically confusing run-on sentence
Claim 15 should read -- The variable displacement swash plate compressor of claim 13, further comprising at least one speed-stroke sensor, the speed-stroke sensor measures a piston stroke length and a reciprocating speed of one[,] or more[,] pistons of a plurality of pistons of the variable displacement swash plate compressor and sends the measurement to the compressor control module.--
Claim 18, Lines 5-6, the limitation “directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor” should read -- directly calculates, or receives from an external source, a signal indicating a desiredparameter --; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification;  this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 18, Line 7, the limitation “receives a current value of the desired or required output” should read --receives a current value of the  parameter--; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature; the use of the term “parameter” is a better fit, since this describes the other possible variables from other components described by the instant application specification; the current value of the desired or required output never changes, so this amendment must be made to prevent the difference claimed in Lines 9-10 from being zero; this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 18, Line 14, the term “actual value” should read --actual value of the parameter--; the instant application states the output can be a number of parameters which one of ordinary skill in the art would not consider to be a compressor output, such as an evaporator outlet air temperature, so the use of the term “parameter” is a better fit; this amendment should be made to all subsequent uses of the term in the instant claim and all dependent claims
Claim 19 should read --The air conditioning system of claim 18, wherein the air conditioning system is in an automobile and the compressor control module ensures that a temperature in a cabin of the automobile is maintained at a desired.--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“compressor control module” in Claims 1, 13 & 18; where the generic placeholder is “module”; the functional language is “directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor; receives a current value of the desired or required output; receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor; determines a difference between the desired or required output from the variable displacement swash plate compressor and the current value; and outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step”, and sufficient modifying structure has not been provided; instant application Paragraph 0069 states the compressor control module includes a PCBA with a microcontroller and control algorithm, providing sufficient modifying structure
“valve driving unit” in Claims 1, 13 & 18; where the generic placeholder is “unit”; the functional language is “which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step”, and sufficient modifying structure has not been provided; the instant application specification also does not provide sufficient modifying structure; Paragraph 0046 describes a signal being sent to the valve driving unit to adjust the swash plate angle, but does not provide any structure; Paragraph 0047 describes the valve driving unit as driving the valve actuator, but does not provide any structure, except the valve driving unit is not the valve actuator; Paragraph 0069 describes a PCBA as including the valve driving unit, which provides sufficient structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the compressor control module…directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the desired or required output is directly calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to directly calculating the desired or required output.
Applicant claims the compressor control module…receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the parameters in the limitation are calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to calculating the claimed parameters.
Applicant claims the compressor control module…outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the adjustment angle of the swash plate is determined.  An algorithm is not provided in the instant application which describes how the adjustment angle is determined.  Instant application Figure 2 broadly described how the opening levels of the first and second communication passages are affected by the valve actuation, but there is no description on how either the opening amounts or the actuation amount is determined.  Instant application Figures 4 & 5 show how the stroke adjustment affects the suction pressure based on the opening level of the valve.  However, neither of these figures show how the compressor rotation speed is factored into the suction pressure determination, which is a requirement for the “values received or calculated” step, in Claim 1, Lines 6-8.  Figure 10 shows the compressor RPM and stroke length are considered, but there is nothing stating how they are integrated into that determination.  One of ordinary skill in the art may be able to determine how the swash plate angle is related to the piston stroke length.  However, this is a function which varies based on the geometric properties of specific compressors, and therefore must also be provided for the instant application design.  Similarly, instant application Paragraph 0067 describes a few generic and well-known control methods, but does not explain how those control methods are applied to the instant invention --i.e., which variables are used and how they are adapted to the generic control methods.  As such, the instant application fails to provide sufficient written description for how the compressor control module is able to control the swash plate inclination angle.  Additionally, it is not clear which values in the received or calculated values are considered “the additional values” described in Line 13.  For the purpose of examination, any of the current rotation speed, angle, stroke length and reciprocating frequency will be considered to be the additional values.
As to Claim 4, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the compressor control module receives or calculates additional current values of the variable displacement swash plate compressor, an air conditioning system, or from a vehicle, such as a discharge pressure, a crank case pressure, a delta pressure between a suction pressure and a crank case pressure, an evaporator outlet air temperature, and/or an engine speed.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the additional current values are calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to calculating the additional current values.
As to Claim 6, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the desired or required output is manipulated based on the additional values received or calculated in the receives or calculates step.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the desired or required output is manipulated.  The term “manipulated” is not used in the instant application specification.  Additionally, there are no alternative descriptions of manipulating, altering, or adjusting the desired or required output in the instant application specification.  As such, an algorithm or description detailing how the desired or required output is manipulated is not provided, so sufficient written description for this function is also not provided.
As to Claim 7, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims a function of the upper and/or lower threshold difference is used for swash plate angle control.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how a function of the upper and/or lower threshold difference is used for swash plate angle control.  Instant application Paragraphs 0060/0061 describe using threshold values to adjust the swash plate angle, but do not provide any relationship between the defined variables.  As such, an algorithm or description detailing how the thresholds are used to adjust the swash plate angle is not provided, so sufficient written description for this function is also not provided.
As to Claim 8, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims a compressor rotation speed and/or derivatives of the compressor rotation speed are fed forward to the compressor control module in order to adjust an input and/or an output of one and/or more than one controller loops to improve dynamic behavior in case of changes in compressor rotations per minute.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the input/output of the controller loops are adjusted to improve dynamic behavior during rotation speed changes.  Instant application Paragraph 0062 states the dynamic behavior of the system may be improved according to the logic relations shown in Figures 7-9.  However, none of the cited figures describe how the rotation speed is used to within the logic systems.  Instant application Paragraph 0065 describes using the compressor RPM as an input to improve the dynamic behavior, but fails to describe how that input is used to improve the dynamic behavior.  As such, an algorithm or description detailing how the compressor speed is used to adjust the dynamic behavior is not provided, so sufficient written description for this function is also not provided.
As to Claim 9, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the signal to the valve driving unit is at least in part generated from an output of a Model Predictive Control, an Internal Model Controller, an online predictive controller like neural network, and/or a Multi-Input-Single- Output controller.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the described generic control methods are implemented into the claimed invention to develop the signal sent to the valve driving unit.  Instant application Paragraph 0067 mentions the claimed generic and well-known control methods, but does not explain how those control methods are applied to the instant invention --i.e., which variables are used and how they are adapted to the generic control methods.  As such, the instant application fails to provide sufficient written description for how the compressor control module is able to develop the signal sent to the valve driving unit using the claimed control methods.
As to Claim 13, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the compressor control module…directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the desired or required output is directly calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to directly calculating the desired or required output.
Applicant claims the compressor control module…receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the parameters in the limitation are calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to calculating the claimed parameters.
Applicant claims the compressor control module…outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the adjustment angle of the swash plate is determined.  An algorithm is not provided in the instant application which describes how the adjustment angle is determined.  Instant application Figure 2 broadly described how the opening levels of the first and second communication passages are affected by the valve actuation, but there is no description on how either the opening amounts or the actuation amount is determined.  Instant application Figures 4 & 5 show how the stroke adjustment affects the suction pressure based on the opening level of the valve.  However, neither of these figures show how the compressor rotation speed is factored into the suction pressure determination, which is a requirement for the “values received or calculated” step, in Claim 1, Lines 6-8.  Figure 10 shows the compressor RPM and stroke length are considered, but there is nothing stating how they are integrated into that determination.  One of ordinary skill in the art may be able to determine how the swash plate angle is related to the piston stroke length.  However, this is a function which varies based on the geometric properties of specific compressors, and therefore must also be provided for the instant application design.  Similarly, instant application Paragraph 0067 describes a few generic and well-known control methods, but does not explain how those control methods are applied to the instant invention --i.e., which variables are used and how they are adapted to the generic control methods.  As such, the instant application fails to provide sufficient written description for how the compressor control module is able to control the swash plate inclination angle.  Additionally, it is not clear which values in the received or calculated values are considered “the additional values” described in Line 13.  For the purpose of examination, any of the current rotation speed, angle, stroke length and reciprocating frequency will be considered to be the additional values.
As to Claim 18, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the compressor control module…directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the desired or required output is directly calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to directly calculating the desired or required output.
Applicant claims the compressor control module…receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the parameters in the limitation are calculated.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, sufficient written description for the limitation is not provided.  Applicant may overcome this portion of the rejection by removing the reference to calculating the claimed parameters.
Applicant claims the compressor control module…outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the adjustment angle of the swash plate is determined.  An algorithm is not provided in the instant application which describes how the adjustment angle is determined.  Instant application Figure 2 broadly described how the opening levels of the first and second communication passages are affected by the valve actuation, but there is no description on how either the opening amounts or the actuation amount is determined.  Instant application Figures 4 & 5 show how the stroke adjustment affects the suction pressure based on the opening level of the valve.  However, neither of these figures show how the compressor rotation speed is factored into the suction pressure determination, which is a requirement for the “values received or calculated” step, in Claim 1, Lines 6-8.  Figure 10 shows the compressor RPM and stroke length are considered, but there is nothing stating how they are integrated into that determination.  One of ordinary skill in the art may be able to determine how the swash plate angle is related to the piston stroke length.  However, this is a function which varies based on the geometric properties of specific compressors, and therefore must also be provided for the instant application design.  Similarly, instant application Paragraph 0067 describes a few generic and well-known control methods, but does not explain how those control methods are applied to the instant invention --i.e., which variables are used and how they are adapted to the generic control methods.  As such, the instant application fails to provide sufficient written description for how the compressor control module is able to control the swash plate inclination angle.  Additionally, it is not clear which values in the received or calculated values are considered “the additional values” described in Line 13.  For the purpose of examination, any of the current rotation speed, angle, stroke length and reciprocating frequency will be considered to be the additional values.
As to Claim 20, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims the desired output of the variable displacement swash plate compressor is an amount of work done on the coolant, and which remains constant irrespective of a driving force and rotation speed of the variable displacement swash plate compressor.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the work done on the coolant remains constant irrespective of a driving force and compressor rotation speed.  The term “driving force” is not used in the instant application specification, so there is no description establishing a relationship between the driving force and the work done on the coolant.  Instant application Paragraph 0053 describes using rotation speed to determine the work load on the fluid, but does not provide any kind of relationship between the two variables.  A European patent application is referenced but is not incorporated by reference, so cannot be considered part of the original description.  As such, an algorithm or description detailing how the work done on the coolant remains constant irrespective of a driving force and compressor rotation seed is not provided, so sufficient written description for this function is also not provided.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “the compressor control module…directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor”, in Lines 3-4, is indefinite.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, it is not clear how the signal is calculated.  Applicant may overcome this portion of the rejection by removing the reference to directly calculating the desired or required output.
The limitation “the compressor control module…receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor”, in Lines 6-8, is indefinite.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, it is not clear how the respective parameters are calculated.  Applicant may overcome this portion of the rejection by removing the reference to calculating the claimed parameters.
The limitation “compressor control module…outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step”, in Lines 2 & 11-13, is indefinite.
First, The phrase “closer to” is considered a relative term which renders the claim indefinite. The phrase “closer to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, an algorithm is not provided in the instant application which describes how the adjustment angle is determined.  Instant application Figure 2 broadly described how the opening levels of the first and second communication passages are affected by the valve actuation, but there is no description on how either the opening amounts or the actuation amount is determined.  Instant application Figures 4 & 5 show how the stroke adjustment affects the suction pressure based on the opening level of the valve.  However, neither of these figures show how the compressor rotation speed is factored into the suction pressure determination, which is a requirement for the “values received or calculated” step, in Claim 1, Lines 6-8.  Figure 10 shows the compressor RPM and stroke length are considered, but there is nothing stating how they are integrated into that determination.  One of ordinary skill in the art may be able to determine how the swash plate angle is related to the piston stroke length.  However, this is a function which varies based on the geometric properties of specific compressors, and therefore must also be provided for the instant application design.  As such, it is not clear how the compressor control module and the valve driving unit are able to adjust the angle of the swash plate to produce an output value closer to or the same as the desired or required output value.
The instant application implies the desired/required output and the actual output may be different parameters --see instant application Paragraphs 006/0038/0046/0057--, and does not state they are the same parameters.  However, the instant application has not provided any relationship or algorithm between the “desired or required output” and the “actual value” --the “actual value” is being interpreted as the actual value of the variable displacement swash plate compressor, which should be clarified by Applicant in their response to this rejection.  As such, it is not clear how to compare the actual value with the desired/required value, especially when the two values represent two different parameters --i.e., if the actual value is a suction pressure and the desired/required value is an evaporator outlet air temperature.
The phrase “taking into account the additional values received or calculated in the receives or calculates step”, in Lines 12-13, is indefinite.  No steps have been defined by the limitations, so it is not clear what constitutes a step.  There are three descriptions which may be considered steps, and which can be considered “the receives or calculates step”.  The first is in Lines 3-4.  The second is in Line 5.  The third is in Lines 6-8.  Each of these steps either receives, calculates, or receives and calculates values.  Additionally, it is not clear why the term “additional” is used, since they have already been defined.  As such, the phrase is indefinite.  For the purpose of examination, the values taken into account will be the values in Lines 6-8.
As to Claim 4, the limitation “the compressor control module receives or calculates additional current values of the variable displacement swash plate compressor, an air conditioning system, or from a vehicle, such as a discharge pressure, a crank case pressure, a delta pressure between a suction pressure and a crank case pressure, an evaporator outlet air temperature, and/or an engine speed”, is indefinite.  It is not clear if the additional current values are part of one of the receives or calculates steps defined in Claim 1, or a new step.  Additionally, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, any value received or calculated by the compressor control module will be considered to meet the limitation of the claim.
As to Claim 5, the limitation “the steps are repeated in the claimed sequence until the current value is closer to, or the same as, the desired or required output”, is indefinite.  As described in the 112(b) rejection for Claim 1, no steps have explicitly been defined, and the phrase “closer to” is considered a relative term which renders the claim indefinite. Additionally, a defined claim sequence has not been defined.  As such, it is not clear what the defined claim sequence for the steps are.  For the purpose of examination, any iteration of the steps defined in Claim 1 to achieve the desired result will be considered to meet the limitation of the claim.
As to Claim 6, the limitation “the desired or required output is manipulated based on the additional values received or calculated in the receives or calculates step”, is indefinite.  It is not clear what is meant by the term “manipulated”, since the term is not used in the instant application specification.  Additionally, there are no alternative descriptions of manipulating, altering, or adjusting the desired or required output in the instant application specification.  As such, an algorithm or description detailing how the desired or required output is manipulated is not provided, so it is not clear how this function is performed.
As to Claim 7, the limitation “an upper and/or a lower threshold difference between a crank chamber pressure and a suction pressure difference, exceeding the upper threshold results in an swash plate angle increase and undershooting the lower threshold results in a swash plate angle decrease, is stored while a derivative of piston stroke length is different from zero or different from a certain tolerance band around zero, the upper and/or lower threshold difference or a function of the upper and/or lower threshold difference is used for swash plate angle control”, is indefinite.  First, the limitation is grammatically confusing making it difficult to fully understand what is being claimed.  For example, the first part of the limitation can be read where there is a difference between the upper and lower thresholds, OR the first part of the limitation can be read where there is an option for either an upper threshold or a lower threshold.  Additionally, the “exceeding the upper threshold results in” portion of the limitation is grammatically written in a manner where the upper and/or lower threshold difference is exceeding the upper threshold.  This has the potential to be interpreted as the upper threshold exceeds the upper threshold.  Also, a minor correction to an swash plate should read a swash plate.
Second, it is not clear how to calculate a difference between a crank chamber pressure and a suction pressure difference, since it is not clear what constitutes a suction pressure difference.
Third, the portion of the limitation “exceeding the upper threshold results in an swash plate angle increase and undershooting the lower threshold results in a swash plate angle decrease” positively claims the upper threshold.  However, the first part of the limitation provides the option for an upper OR lower threshold.  As such, it is not clear how to interpret this portion of the limitation if there is no upper threshold, or even if this portion of the limitation is required in the claim.  Similarly, it is not clear how to interpret this portion of the limitation if there is no lower threshold, or even if this portion of the limitation is required in the claim.
Fourth, due to the grammatically confusing language, it is not clear what structure/parameter/value “is stored while a derivative of piston stroke length is different from zero or different from a certain tolerance band around zero”.  It also is not clear what constitutes “a certain tolerance band around zero”, since the bounds have not been clearly defined.
Lastly, it is not clear how the thresholds are used to adjust the swash plate angle.  Instant application Paragraphs 0060/0061 describe using threshold values to adjust the swash plate angle, but do not provide any relationship between the defined variables, making the limitation indefinite.
The extensive indefiniteness of the claim precludes examination of Claim 7.  See MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim".  Therefore, " it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As to Claim 8, the limitation “a compressor rotation speed and/or derivatives of the compressor rotation speed are fed forward to the compressor control module in order to adjust an input and/or an output of one and/or more than one controller loops to improve dynamic behavior in case of changes in compressor rotations per minute”, is indefinite.  Instant application Paragraph 0062 states the dynamic behavior of the system may be improved according to the logic relations shown in Figures 7-9.  However, none of the cited figures describe how the rotation speed is used to within the logic systems.  Instant application Paragraph 0065 describes using the compressor RPM as an input to improve the dynamic behavior, but fails to describe how that input is used to improve the dynamic behavior.  As such, the limitation is indefinite since an algorithm or description detailing how the compressor speed is used to adjust the dynamic behavior is not provided.
As to Claim 9, the limitation “the signal to the valve driving unit is at least in part generated from an output of a Model Predictive Control, an Internal Model Controller, an online predictive controller like neural network, and/or a Multi-Input-Single- Output controller”, is indefinite.  Instant application Paragraph 0067 mentions the claimed generic and well-known control methods, but does not explain how those control methods are applied to the instant invention --i.e., which variables are used and how they are adapted to the generic control methods.  As such, the limitation is indefinite since it is not clear how the compressor control module is able to develop the signal sent to the valve driving unit using the claimed control methods.
Additionally the use of the modifier “like” in “an online predictive controller like neural network” renders the term indefinite, since the term includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the term “like”, and solely using the term "an online predictive controller neural network”.
As to Claim 13, the limitation “the compressor control module…directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor”, in Lines 4-5, is indefinite.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, it is not clear how the signal is calculated.  Applicant may overcome this portion of the rejection by removing the reference to directly calculating the desired or required output.
The limitation “the compressor control module…receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor”, in Lines 7-9, is indefinite.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, it is not clear how the respective parameters are calculated.  Applicant may overcome this portion of the rejection by removing the reference to calculating the claimed parameters.
The limitation “compressor control module…outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step”, in Lines 2 & 12-14, is indefinite.  An algorithm is not provided in the instant application which describes how the adjustment angle is determined.  Instant application Figure 2 broadly described how the opening levels of the first and second communication passages are affected by the valve actuation, but there is no description on how either the opening amounts or the actuation amount is determined.  Instant application Figures 4 & 5 show how the stroke adjustment affects the suction pressure based on the opening level of the valve.  However, neither of these figures show how the compressor rotation speed is factored into the suction pressure determination, which is a requirement for the “values received or calculated” step, in Claim 13, Lines 6-8.  Figure 10 shows the compressor RPM and stroke length are considered, but there is nothing stating how they are integrated into that determination.  One of ordinary skill in the art may be able to determine how the swash plate angle is related to the piston stroke length.  However, this is a function which varies based on the geometric properties of specific compressors, and therefore must also be provided for the instant application design.  As such, it is not clear how the compressor control module and the valve driving unit are able to adjust the angle of the swash plate to produce an output value closer to or the same as the desired or required output value.
The instant application implies the desired/required output and the actual output may be different parameters --see instant application Paragraphs 006/0038/0046/0057--, and does not state they are the same parameters.  However, the instant application has not provided any relationship or algorithm between the “desired or required output” and the “actual value” --the “actual value” is being interpreted as the actual value of the variable displacement swash plate compressor, which should be clarified by Applicant in their response to this rejection.  As such, it is not clear how to compare the actual value with the desired/required value, especially when the two values represent two different parameters --i.e., if the actual value is a suction pressure and the desired/required value is an evaporator outlet air temperature.
The phrase “taking into account the additional values received or calculated in the receives or calculates step”, in Lines 14-15, is indefinite.  No steps have been defined by the limitations, so it is not clear what constitutes a step.  There are three descriptions which may be considered steps, and which can be considered “the receives or calculates step”.  The first is in Lines 4-5.  The second is in Line 6.  The third is in Lines 7-9.  Each of these steps either receives, calculates, or receives and calculates values.  Additionally, it is not clear why the term “additional” is used, since they have already been defined.  As such, the phrase is indefinite.  For the purpose of examination, the values taken into account will be the values in Lines 7-9.
As to Claim 14, the limitation “the variable displacement swash plate compressor does not have a bleed port or a bleed valve between a suction chamber and a crank chamber”, in Lines 1-3, is indefinite.  As shown by the arrows pointing from the crank chamber 21 to the suction chamber 31 in instant application Figure 1, multiple ports are shown between the crank chamber and the suction chamber which can be considered bleed ports.  As such, it is not clear how the claimed compressor can operate as designed without the use of these ports, making the limitation indefinite.
The term “a bleed port with a reduced diameter”, is indefinite.  The term is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to Claim 16, the limitation “the compressor control module, on the basis of an amount of travel of the one of more pistons, calculates the angle of the swash plate and/or the piston stroke length of the variable displacement swash plate compressor and, on the basis of the reciprocating speed of the piston, calculates the swash plate and the compressor rotational speed”, is indefinite.
The term “travel” is not used in the instant application specification.  Additionally, there are no alternative descriptions for calculating the swash plate angle based on the piston amount of travel in the instant application specification.  As such, an algorithm or description detailing how the swash plate angle is calculated based on the piston amount of travel is not provided, so it is not clear how the swash plate angle is calculated using the amount of travel of the pistons.  Additionally, it is not clear what constitutes a difference between “an amount of travel of the one of more pistons” and a “piston stroke length”, since a piston stroke length is the amount of travel of a piston.  Therefore, the limitation is indefinite.  For the purpose of examination, “an amount of travel of the one of more pistons” and a “piston stroke length” will be considered the same.
Instant application Paragraph 0053 describes using the piston reciprocating speed for various calculations, but does not provide any type of relationships between the described measurements and calculated variables.  A European patent application is referenced but is not incorporated by reference, so cannot be considered part of the original description.  As such, an algorithm or description detailing how the rotational speed is calculated based on the reciprocating speed of the piston is not provided, so it is not clear how the rotational speed is calculated based on the reciprocating speed of the piston, making the limitation indefinite.
As to Claim 18, the limitation “the compressor control module…directly calculates, or receives from an external source, a signal indicating a desired or required output from the variable displacement swash plate compressor”, in Lines 5-6, is indefinite.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, it is not clear how the signal is calculated.  Applicant may overcome this portion of the rejection by removing the reference to directly calculating the desired or required output.
The limitation “the compressor control module…receives or calculates a current rotation speed and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency of the variable displacement swash plate compressor”, in Lines 8-10, is indefinite.  Neither an algorithm nor the variables used in such a calculation are provided in the instant application.  Therefore, it is not clear how the respective parameters are calculated.  Applicant may overcome this portion of the rejection by removing the reference to calculating the claimed parameters.
The limitation “compressor control module…outputs a signal to a valve driving unit which will adjust an angle of a swash plate such that the actual value becomes closer to, or the same as, the desired or required output, taking into account the additional values received or calculated in the receives or calculates step”, in Lines 2 & 13-16, is indefinite.  An algorithm is not provided in the instant application which describes how the adjustment angle is determined.  Instant application Figure 2 broadly described how the opening levels of the first and second communication passages are affected by the valve actuation, but there is no description on how either the opening amounts or the actuation amount is determined.  Instant application Figures 4 & 5 show how the stroke adjustment affects the suction pressure based on the opening level of the valve.  However, neither of these figures show how the compressor rotation speed is factored into the suction pressure determination, which is a requirement for the “values received or calculated” step, in Claim 18, Lines 8-10.  Figure 10 shows the compressor RPM and stroke length are considered, but there is nothing stating how they are integrated into that determination.  One of ordinary skill in the art may be able to determine how the swash plate angle is related to the piston stroke length.  However, this is a function which varies based on the geometric properties of specific compressors, and therefore must also be provided for the instant application design.  As such, it is not clear how the compressor control module and the valve driving unit are able to adjust the angle of the swash plate to produce an output value closer to or the same as the desired or required output value.
The instant application implies the desired/required output and the actual output may be different parameters --see instant application Paragraphs 006/0038/0046/0057--, and does not state they are the same parameters.  However, the instant application has not provided any relationship or algorithm between the “desired or required output” and the “actual value” --the “actual value” is being interpreted as the actual value of the variable displacement swash plate compressor, which should be clarified by Applicant in their response to this rejection.  As such, it is not clear how to compare the actual value with the desired/required value, especially when the two values represent two different parameters --i.e., if the actual value is a suction pressure and the desired/required value is an evaporator outlet air temperature.
The phrase “taking into account the additional values received or calculated in the receives or calculates step”, in Lines 15-16, is indefinite.  No steps have been defined by the limitations, so it is not clear what constitutes a step.  There are three descriptions which may be considered steps, and which can be considered “the receives or calculates step”.  The first is in Lines 5-6.  The second is in Line 7.  The third is in Lines 8-10.  Each of these steps either receives, calculates, or receives and calculates values.  Additionally, it is not clear why the term “additional” is used, since they have already been defined.  As such, the phrase is indefinite.  For the purpose of examination, the values taken into account will be the values in Lines 8-10.
As to Claim 20, the limitation “the desired output of the variable displacement swash plate compressor is an amount of work done on the coolant, and which remains constant irrespective of a driving force and rotation speed of the variable displacement swash plate compressor”, is indefinite.  The term “driving force” is not used in the instant application specification, so it is not clear what constitutes a driving force.  Since a driving force is not used in the specification, there also is no description establishing a relationship between the driving force and the work done on the coolant, making the limitation indefinite.  Instant application Paragraph 0053 describes using rotation speed to determine the work load on the fluid, but does not provide any kind of relationship between the two variables.  A European patent application is referenced but is not incorporated by reference, so cannot be considered part of the original description.  As such, an algorithm or description detailing how the work done on the coolant remains constant irrespective of a driving force and compressor rotation seed is not provided, so the limitation is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (U.S. Patent 6,038,871), in view of Archibald (U.S. Patent 6,247,900).
As to Claim 1, Gutierrez teaches a compressor control module (54) adapted to control an output (piston stroke length; Column 2, Lines 46-51) of a variable displacement swash plate compressor (12), wherein the compressor control module (54): directly calculates, or receives (as shown in Figure 1) from an external source (a demand device, as described in Column 3, Lines 12-20), a signal (EOATtar; from the demand device, as described in Column 3, Lines 12-20) indicating a desired or required parameter (see Claim Objection section for interpretation clarification; EOATtar; Column 3, Lines 12-20); receives a current value of the parameter (see Claim Objection section for interpretation clarification; EOATact; Column 3, Lines 12-20); receives or calculates a current rotation speed (CS; Column 3, Lines 12-20) and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency (CS; Column 3, Lines 12-20; instant application Paragraph 0045 states “The swash plate rotation speed may be the same as the piston reciprocation frequency”, so the Gutierrez rotation speed CS is interpreted to be equivalent to the reciprocating frequency) of the variable displacement swash plate compressor (12); determines a difference (EOATerr; Column 3, Lines 21-43) between the desired or required parameter (EOATtar) and the current value of the parameter (EOATact); and outputs a signal (COPerr; Column 3, Lines 21-43) to a valve driving unit (72) which will adjust an angle (Column 2, Lines 39-67 in view of Column 3, Lines 21-43) of a swash plate (26) such that the actual value of the parameter (see Claim Objection section for interpretation clarification; EOATtar; Column 3, Lines 12-20) becomes closer to, or the same as (Column 3, Line 58 to Column 4, Line 8), the desired or required parameter (EOATtar), taking into account (Column 3, Lines 1-10 & Lines 44-57) the additional values received or calculated in the receives or calculates step (Column 3, Lines 1-10, Lines 44-57; Column 4, Lines 9-20, Lines 45-58).
As described above, Gutierrez teaches receiving or calculating a current rotation speed and using the rotation speed, and taking the rotation speed into account when adjusting the swash plate angle.  However, Gutierrez does not teach the compressor control module receives or calculates a current rotation speed AND angle, with respect to a rotation axis, of a swash plate, OR a current piston stroke length AND a reciprocating frequency of the variable displacement swash plate compressor…taking into account the angle or piston stroke length values received or calculated in the receives or calculates step.
Archibald describes a variable displacement swash plate compressor, and teaches receives or calculates a current rotation speed (CS; Column 3, Lines 12-20) and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length (via 34/37/54/56; Column 2, Lines 50-58) and a reciprocating frequency (CS; Column 3, Line 55 to Column 4, Line 29; instant application Paragraph 0045 states “The swash plate rotation speed may be the same as the piston reciprocation frequency”, so the Archibald rotation speed CS is interpreted to be equivalent to the reciprocating frequency) of the variable displacement swash plate compressor (12)…taking into account the additional values received or calculated in the receives or calculates step (via 54; Colum 2, Line 50 to Column 3, Line 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to, when adjusting the swash plate angle, have the compressor control module, as taught by Gutierrez, also measure and consider the stroke length, as taught by Archibald, since doing so is a common and well-known method to control the swash plate angle (Archibald Column 1, Lines 24-26).  Additionally, the use of this method will yield predictable results.
As to Claim 2, Gutierrez, as modified, teaches all the limitations of Claim 1, and continues to teach the external source (Gutierrez demand device), is a heating ventilation and air conditioning control unit (as described in Gutierrez Column 3, Lines 12-20).
As to Claim 3, Gutierrez, as modified, teaches all the limitations of Claim 1, and continues to teach the desired or required parameter (see Claim Objection section for interpretation clarification; Gutierrez EOATtar; Gutierrez Column 3, Lines 12-20) from the variable displacement swash plate compressor (12) is a suction pressure, a piston stroke length, an evaporator outlet air temperature (Gutierrez EOATtar; Gutierrez Column 3, Lines 12-20), a refrigerant mass flow and/or a work done on a fluid.
As to Claim 4, Gutierrez, as modified, teaches all the limitations of Claim 1, and continues to teach the compressor control module (Gutierrez 54) receives or calculates additional current values of the variable displacement swash plate compressor, an air conditioning system (Gutierrez COPact; Gutierrez Column 3, Lines 12-20), or from a vehicle, such as a discharge pressure (Gutierrez COPact; Gutierrez Column 3, Lines 12-20), a crank case pressure, a delta pressure between a suction pressure and a crank case pressure, an evaporator outlet air temperature, and/or an engine speed.  See 112(b) rejection above for interpretation clarification.
As to Claim 5, Gutierrez, as modified, teaches all the limitations of Claim 1, and continues to teach the steps are repeated in the claimed sequence (Gutierrez Column 3, Lines 38-43) until the current value is closer to, or the same as, the desired or required output (Gutierrez Column 3, Lines 21-38).  See 112(b) rejection above for interpretation clarification.
As to Claim 8, Gutierrez, as modified, teaches all the limitations of Claim 1, and continues to teach a compressor rotation speed (Gutierrez CS) and/or derivatives of the compressor rotation speed are fed forward (Gutierrez Column 3, Lines 44-57) to the compressor control module (Gutierrez 54) in order to adjust an input and/or an output of one and/or more than one controller loops (as shown in Gutierrez Figure 4) to improve dynamic behavior in case of changes in compressor rotations per minute (Column 1, Lines 59-67).
As to Claim 10, Gutierrez, as modified, teaches all the limitations of Claim 1, and continues to teach the signal (Gutierrez COPerr; Gutierrez Column 3, Lines 21-43) to the valve driving unit (Gutierrez 72) is at least in part generated from (as shown in Gutierrez Figure 2) an output (Gutierrez 72) of a PID controller (Gutierrez 70; Gutierrez Column 3, Lines 21-43), the determined difference (Gutierrez EOATerr) is an input signal to (as shown in Gutierrez Figure 2) the PID controller (Gutierrez 70).
As to Claim 13, Gutierrez teaches a variable displacement swash plate compressor (12), comprising: a compressor control module (54) adapted to control an output (piston stroke length; Column 2, Lines 46-51) of the variable displacement swash plate compressor (12), the compressor control module (54): directly calculates, or receives (as shown in Figure 1) from an external source (a demand device, as described in Column 3, Lines 12-20), a signal (EOATtar; from the demand device, as described in Column 3, Lines 12-20) indicating a desired or required parameter (see Claim Objection section for interpretation clarification; EOATtar; Column 3, Lines 12-20); receives a current value of the parameter (see Claim Objection section for interpretation clarification; EOATact; Column 3, Lines 12-20); receives or calculates a current rotation speed (CS; Column 3, Lines 12-20) and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency (CS; Column 3, Lines 12-20; instant application Paragraph 0045 states “The swash plate rotation speed may be the same as the piston reciprocation frequency”, so the Gutierrez rotation speed CS is interpreted to be equivalent to the reciprocating frequency) of the variable displacement swash plate compressor (12); determines a difference (EOATerr; Column 3, Lines 21-43) between the desired or required parameter (EOATtar) and the current value of the parameter (EOATact); and outputs a signal (COPerr; Column 3, Lines 21-43) to a valve driving unit (72) which will adjust an angle (Column 2, Lines 39-67 in view of Column 3, Lines 21-43) of a swash plate (26) such that the actual value of the parameter (see Claim Objection section for interpretation clarification; EOATtar; Column 3, Lines 12-20) becomes closer to, or the same as (Column 3, Line 58 to Column 4, Line 8), the desired or required parameter (EOATtar), taking into account (Column 3, Lines 1-10 & Lines 44-57) the additional values received or calculated in the receives or calculates step (Column 3, Lines 1-10, Lines 44-57; Column 4, Lines 9-20, Lines 45-58).
As described above, Gutierrez teaches receiving or calculating a current rotation speed and using the rotation speed, and taking the rotation speed into account when adjusting the swash plate angle.  However, Gutierrez does not teach the compressor control module receives or calculates a current rotation speed AND angle, with respect to a rotation axis, of a swash plate, OR a current piston stroke length AND a reciprocating frequency of the variable displacement swash plate compressor…taking into account the angle or piston stroke length values received or calculated in the receives or calculates step.
Archibald describes a variable displacement swash plate compressor, and teaches receives or calculates a current rotation speed (CS; Column 3, Lines 12-20) and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length (via 34/37/54/56; Column 2, Lines 50-58) and a reciprocating frequency (CS; Column 3, Line 55 to Column 4, Line 29; instant application Paragraph 0045 states “The swash plate rotation speed may be the same as the piston reciprocation frequency”, so the Archibald rotation speed CS is interpreted to be equivalent to the reciprocating frequency) of the variable displacement swash plate compressor (12)…taking into account the additional values received or calculated in the receives or calculates step (via 54; Colum 2, Line 50 to Column 3, Line 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to, when adjusting the swash plate angle, have the compressor control module, as taught by Gutierrez, also measure and consider the stroke length, as taught by Archibald, since doing so is a common and well-known method to control the swash plate angle (Archibald Column 1, Lines 24-26).  Additionally, the use of this method will yield predictable results.
As to Claim 14, Gutierrez, as modified, teaches all the limitations of Claim 13, and continues to teach the variable displacement swash plate compressor (Gutierrez 12) does not have a bleed port or a bleed valve between a suction chamber and a crank chamber or has a bleed port (Gutierrez Column 2, Lines 56-60) with a reduced diameter (see Gutierrez Figure 1 below).  Note, although the Gutierrez bleed port is shown between the suction and crank chambers, the limitation does not require this feature as currently written.

    PNG
    media_image1.png
    575
    815
    media_image1.png
    Greyscale

Gutierrez Figure 1, Modified by Examiner

As to Claim 15, Gutierrez, as modified, teaches all the limitations of Claim 13, and continues to teach at least one speed-stroke sensor (Archibald 34), the speed-stroke sensor (Archibald 34) monitors a piston stroke length (Archibald Column 3, Lines 21-24) and a reciprocating speed of one, or more, of a plurality of pistons (Archibald Column 3, Line 55 to Column 4, Line 29; as described in the Claim 13 rejection above, instant application Paragraph 0045 equates compressor speed with reciprocating frequency/speed) of the variable displacement swash plate compressor (Gutierrez 12) and sends the measurement to (via Archibald 37) the compressor control module (Gutierrez 54).
As to Claim 16, Gutierrez, as modified, teaches all the limitations of Claims 13 & 15, and continues to teach the compressor control module (Gutierrez 54), on the basis of an amount of travel of the one of more pistons (see 112(b) above for interpretation clarification; (Archibald Column 3, Lines 21-24), calculates the angle (Archibald Column 2, Line 59 to Column 3, Line 13; the cited Archibald section states there is a known relationship between the piston stroke and the swash plate angle, the piston stroke is controlled by the angle of the swash plate, and the swash plate angle is controlled by the control valve; as such, one of ordinary skill in the art would conclude the piston stroke measurement is used to calculate and control the swash plate angle) of the swash plate (Gutierrez 26) and/or the piston stroke length (Archibald Column 3, Lines 21-24) of the variable displacement swash plate compressor (Gutierrez 12) and, on the basis of the reciprocating speed of the piston (Archibald Column 2, Line 59 to Column 3, Line 13 & Column 3, Lines 21-24), calculates the swash plate and the compressor rotational speed (Archibald Column 3, Line 55 to Column 4, Line 29; as described in the Claim 13 rejection above, instant application Paragraph 0045 equates compressor speed with reciprocating frequency/speed).
As to Claim 17, Gutierrez, as modified, teaches all the limitations of Claim 13, and continues to teach an electronic control valve (Gutierrez 28) connected to (via DCout; as shown in Gutierrez Figure 1) the compressor control module (Gutierrez 54) and adapted, in response to receiving the output signal (Gutierrez COPerr; Gutierrez Column 3, Lines 21-43) at the valve driving unit (Gutierrez 72), to direct pressure from (Gutierrez Column 2, Lines 56-60) a crank chamber (Gutierrez 27) to one or more of a plurality of suction chambers (Gutierrez 22) or from (Gutierrez Column 2, Lines 56-60) a discharge chamber (Gutierrez 20) to the crank chamber (Gutierrez 27), changing an angle of the swash plate (Gutierrez Column 2, Lines 60-67).
As to Claim 18, Gutierrez teaches an air conditioning system (10, as shown in Figure 1) a variable displacement swash plate compressor (12) including a compressor control module (54) adapted to control an output (piston stroke length; Column 2, Lines 46-51) of the variable displacement swash plate compressor (12), the compressor control module (54): directly calculates, or receives (as shown in Figure 1) from an external source (a demand device, as described in Column 3, Lines 12-20), a signal (EOATtar; from the demand device, as described in Column 3, Lines 12-20) indicating a desired or required parameter (see Claim Objection section for interpretation clarification; EOATtar; Column 3, Lines 12-20); receives a current value of the parameter (see Claim Objection section for interpretation clarification; EOATact; Column 3, Lines 12-20); receives or calculates a current rotation speed (CS; Column 3, Lines 12-20) and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length and a reciprocating frequency (CS; Column 3, Lines 12-20; instant application Paragraph 0045 states “The swash plate rotation speed may be the same as the piston reciprocation frequency”, so the Gutierrez rotation speed CS is interpreted to be equivalent to the reciprocating frequency) of the variable displacement swash plate compressor (12); determines a difference (EOATerr; Column 3, Lines 21-43) between the desired or required parameter (EOATtar) and the current value of the parameter (EOATact); and outputs a signal (COPerr; Column 3, Lines 21-43) to a valve driving unit (72) which will adjust an angle (Column 2, Lines 39-67 in view of Column 3, Lines 21-43) of a swash plate (26) such that the actual value of the parameter (see Claim Objection section for interpretation clarification; EOATtar; Column 3, Lines 12-20) becomes closer to, or the same as (Column 3, Line 58 to Column 4, Line 8), the desired or required parameter (EOATtar), taking into account (Column 3, Lines 1-10 & Lines 44-57) the additional values received or calculated in the receives or calculates step (Column 3, Lines 1-10, Lines 44-57; Column 4, Lines 9-20, Lines 45-58).
As described above, Gutierrez teaches receiving or calculating a current rotation speed and using the rotation speed, and taking the rotation speed into account when adjusting the swash plate angle.  However, Gutierrez does not teach the compressor control module receives or calculates a current rotation speed AND angle, with respect to a rotation axis, of a swash plate, OR a current piston stroke length AND a reciprocating frequency of the variable displacement swash plate compressor…taking into account the angle or piston stroke length values received or calculated in the receives or calculates step.
Archibald describes a variable displacement swash plate compressor, and teaches receives or calculates a current rotation speed (CS; Column 3, Lines 12-20) and angle, with respect to a rotation axis, of a swash plate, or a current piston stroke length (via 34/37/54/56; Column 2, Lines 50-58) and a reciprocating frequency (CS; Column 3, Line 55 to Column 4, Line 29; instant application Paragraph 0045 states “The swash plate rotation speed may be the same as the piston reciprocation frequency”, so the Archibald rotation speed CS is interpreted to be equivalent to the reciprocating frequency) of the variable displacement swash plate compressor (12)…taking into account the additional values received or calculated in the receives or calculates step (via 54; Colum 2, Line 50 to Column 3, Line 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to, when adjusting the swash plate angle, have the compressor control module, as taught by Gutierrez, also measure and consider the stroke length, as taught by Archibald, since doing so is a common and well-known method to control the swash plate angle (Archibald Column 1, Lines 24-26).  Additionally, the use of this method will yield predictable results.

Claims 6, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez, in view of Archibald, further in view of Katoh (U.S. PGPub 2012/0241139).
As to Claim 6, Gutierrez, as modified, teaches all the limitations of Claim 1, but does not teach the desired or required output is manipulated based on the additional values received or calculated in the receives or calculates step.
Katoh describes a vehicle HVAC control system and teaches the desired or required output (target discharge temperature TAO) is manipulated (“computes” is interpreted as manipulating; Paragraph 0099) based on the additional values received or calculated in the receives or calculates step (read measurement/manipulation signals; Paragraph 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the received or calculated values to manipulate, as taught by Katoh, the desired parameter, as taught by Gutierrez, as modified, to reduce the deviation between the temperature of the cabin air conditioning air and the desired parameter (Paragraph 0100).
As to Claim 19, Gutierrez, as modified, teaches all the limitations of Claim 18, and continues to teach the air conditioning system (Gutierrez 10) is in an automobile (Gutierrez Column 2, Lines 30-38).
However, Gutierrez, as modified, is silent on controlling an automobile cabin, so does not teach the compressor control module ensures that a temperature in a cabin of the automobile is maintained at a desired, or set, temperature by users of the automobile by controlling a suction pressure or an output of coolant of the variable displacement swash plate compressor.
Katoh describes a vehicle HVAC control system and teaches the compressor control module (100; Paragraph 0095) ensures that a temperature (TAO) in a cabin of the automobile (Paragraph 0099) is maintained at a desired, or set, temperature (TAO) by users of the automobile by controlling a suction pressure (Paragraph 0106, where controlling the rotational speed of the compressor will at least partially control the suction pressure) or an output of coolant of the compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use vehicle HVAC system, as taught by Gutierrez, as modified, to control an automobile cabin temperature, as taught by Katoh, to provide a comfortable environment for the automobile passengers.
As to Claim 20, Gutierrez, as modified, teaches all the limitations of Claims 18 & 19, and continues to teach the desired output (Gutierrez EOATtar; Gutierrez Column 3, Lines 12-20); of the variable displacement swash plate compressor (Gutierrez  12) is an amount of work done on the coolant (where Gutierrez EOATtar is a reflection of work done on the coolant through the evaporator, based on the difference with respect to the evaporator inlet air temperature), and which remains constant (Gutierrez Figure 3 is a method used to maintain a constant EOATtar) irrespective of a driving force (the Gutierrez actual outlet pressure COPact of Gutierrez condenser 13 is used to maintain a constant EOATtar, as shown in Gutierrez Figure 5) and rotation speed (Gutierrez 94 uses Gutierrez CS to maintain a constant EOATtar, as shown in Gutierrez Figure 4) of the variable displacement swash plate compressor (Gutierrez  12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez, in view of Archibald, further in view of Burns (U.S. PGPub 2015/0354877).
As to Claim 9, Gutierrez, as modified, teaches all the limitations of Claim 1, but does not teach the signal to the valve driving unit is at least in part generated from an output of a Model Predictive Control, an Internal Model Controller, an online predictive controller like neural network, and/or a Multi-Input-Single-Output controller.
Burns describes a method for controlling a vapor compression system which can be an HVAC system (Paragraph 0002), and teaches a signal (controlled variable output, as described in Paragraph 0006 which can be 222, as described in Paragraph 0051) to the compressor is at least in part generated from an output of a Model Predictive Control (Paragraph 0006, which can be controller 300, as described in Paragraphs 0049/0051), an Internal Model Controller, an online predictive controller like neural network, and/or a Multi-Input-Single-Output controller.  Note the limitation is presented as a Markush limitation, so only one of the presented options must be taught.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a Model Predictive Control, as taught by Burns, to generate the signal to the valve driving unit, as taught by Gutierrez, as modified, since Model Predictive Control systems have “the ability to anticipate future events to take appropriate control actions (Paragraph 0010).”

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez, in view of Archibald, as evidenced by Wikipedia (see attached PID controller - Wikipedia pdf from en.wikipedia.org/wiki/PID_controller).
As to Claim 11, Gutierrez, as modified, teaches all the limitations of Claims 1 & 10, and continues to teach at least one gain parameter (Gutierrez Geoat_prop) of the PID controller (Gutierrez 70; Gutierrez Column 3, Lines 21-43) is adjusted.  As shown under the “Fundamental operation” section in the attached Wikipedia pdf, the proportional term P is the difference between the setpoint --desired-- and measured --actual-- values of a defined variable.  Therefore, adjusting a gain is inherent to a PID method.
However, Gutierrez, as modified, is silent on the variable used to adjust the gain term, so does not explicitly teach at least one gain parameter of the PID controller is at least in part adjusted based on one or more measured or calculated values of the compressor, the measured or calculated values are at least one of: a suction chamber pressure, a discharge chamber pressure, a piston stroke length, a piston reciprocating frequency, and opening level of a control valve.
Archibald was used to modify in a stroke length measurement and control system, which has a gain circuit (80) for the stroke sensing circuit.  As such, Archibald teaches the use of the stroke length measurement to adjust the Archibald gain circuit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the stroke length, as taught by Archibald, to adjust the gain parameter, as taught by Gutierrez, as modified.  As described by Gutierrez and Archibald, there is a need to determine the gain, and a measured or calculated variable is the logical means to do so.  Since there are only a finite number of measured or calculated variables, – i.e., a target evaporator outlet air temperature, the compressor rotation speed, the actual outlet pressure of a condenser, the actual outlet air temperature of an evaporator, or the stroke length– and each option will lead to a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try one of them to determine the temperature of the deformable element.  MPEP 2143(I)(E)
As to Claim 12, Gutierrez, as modified, teaches all the limitations of Claims 1, 10 & 11, and continues to teach when the suction chamber pressure is low, a P-parameter and/or an I-parameter and/or a D-parameter is lower compared to when the suction chamber pressure is higher; and/or when the discharge chamber pressure is high, the P- parameter and/or the I-parameter and/or the D-parameter is lower compared to when discharge chamber pressure is lower; and/or when the piston stroke length is low, the P-parameter and/or the I-parameter and/or the D-parameter is higher compared to when the piston stroke length is higher.  As discussed in the Claim 11 rejection above, the Gutierrez proportional gain term (Gutierrez Geoat_prop) --which is the P-parameter since it is a proportional term-- is defined by Wikipedia as the difference between the setpoint --desired-- and measured --actual-- values of a defined variable.  Therefore, the proportional gain term is based off of the difference between the desired stroke length and the measured stroke length.  Since the desired stroke length is constant, the difference between the desired and measured lengths will increase as the measured stroke length decreases.  Therefore, when the stroke length is low, a higher stroke length differential will be used to calculate the proportional gain term, leading to a higher proportional gain term.  Note the limitation is written as a Markush limitation, so only one of the options provided is required to be met.  Therefore, the sole use of the stroke length and the proportional gain term teaches the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taguchi (2010/0175401) describes an HVAC control system similar to the claimed system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746